


110 HRES 1427 IH: Congratulating General David Howell

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1427
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. McCotter (for
			 himself, Mr. Boustany,
			 Mr. Brown of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Fortuño,
			 Mr. King of New York,
			 Mr. Lamborn, and
			 Mr. Linder) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Congratulating General David Howell
		  Petraeus on being appointed Commander of the United States Central Command, and
		  for other purposes.
	
	
		Whereas, on November 7, 1952, David Howell Petraeus was
			 born in Cornwall, New York;
		Whereas in 1974, General Petraeus graduated at the top of
			 his class from the United States Military Academy at West Point where he
			 received a commission in the United States Army infantry;
		Whereas following commissioning and successful completion
			 of Ranger School, as a distinguished graduate, General Petraeus was assigned to
			 the 509th Airborne Battalion Combat team;
		Whereas in 1983, General Petraeus earned the General
			 George C. Marshall Award as the top graduate of the United States Army Command
			 and General Staff College;
		Whereas in 1985, General Petraeus earned his master’s
			 degree and in 1987 his doctorate degree from the Woodrow Wilson School of
			 Public and International Affairs at Princeton University;
		Whereas from 2001 to 2002, General Petraeus effectively
			 served a 10-month tour in Bosnia and Herzegovina as part of Operation Joint
			 Forge where he was the Assistant Chief of Staff for Operations of the North
			 Atlantic Treaty Organization (NATO) Stabilization Force and the Deputy
			 Commander of the United States Joint Interagency Counter-Terrorism Task
			 Force—Bosnia;
		Whereas in 2003, General Petraeus successfully commanded
			 the 101st Airborne Division, during which he led the Screaming
			 Eagles in combat throughout the first year of Operation Iraqi
			 Freedom;
		Whereas in June 2004, General Petraeus was appointed the
			 first commander of the Multi-National Security Transition Command—Iraq which
			 was responsible for training, equipping, and mentoring Iraq's growing Army,
			 Police, and other security forces;
		Whereas from 2005 until February 2007, General Petraeus
			 served as Commanding General, United States Army Combined Arms Center, Fort
			 Leavenworth, Kansas, where, under his intellectual and academic leadership, he
			 rewrote the military’s counterinsurgency manual, which presents new and
			 innovative concepts, tactics, techniques, and procedures for executing
			 counterinsurgency doctrine for the post-9/11 world;
		Whereas in January 2007, as part of a revised Iraqi
			 strategy, General Petraeus was appointed as Commanding General of
			 Multi-National Force—Iraq;
		Whereas, on February 10, 2007, General Petraeus took over
			 command of the Multi-National Force—Iraq and oversaw the predeployment
			 planning, training, employment, and execution of strategic surge
			 operations;
		Whereas as Commander of the Multi-National Force—Iraq,
			 General Petraeus has worked closely with the Government of Iraq to carry out a
			 successful strategy which focused on securing the population and relentlessly
			 pursuing the enemy and taking back the streets for the Iraqi people thereby
			 creating a prodemocratic grassroots movement, in what has become iconically
			 known as an “awakening” among Iraqi citizens;
		Whereas the successful surge is responsible for attacks
			 plummeting from a daily rate of 160 to 170 before the surge to about 25 to 30
			 most recently;
		Whereas as Commander of the Multi-National Force—Iraq,
			 General Petraeus successfully continued to train, equip, and develop Iraq’s
			 security forces to support local security forces and to integrate these forces
			 into the Iraqi Army and Police;
		Whereas thanks to the success of our United States combat
			 forces during the surge, 70 percent of Iraqi Army battalions are now taking
			 lead in military operations;
		Whereas due to the success of the surge, United States
			 Armed Forces are able to pull out and hand over security responsibility for
			 cities in 13 of Iraq’s 18 provinces, including the Anbar province, to Iraqi
			 security forces;
		Whereas in April 2008, General Petraeus was nominated to
			 command the United States Central Command; and
		Whereas, on July 10, 2008, the Senate Armed Services
			 Committee confirmed General Petraeus as Commander of the United States Central
			 Command by a vote of 95 to 2: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates General David Howell Petraeus
			 on his well-deserved appointment as Commander of the United States Central
			 Command;
			(2)appreciates the
			 impact General Petraeus’s visionary counter-insurgency strategy and tactics,
			 including the prioritization of localized reconstruction
			 efforts, had in providing security in Iraq, facilitating Iraqi construction,
			 and advancing the cause of our Nation's victory over the enemy in Iraq;
			(3)commends General
			 Petraeus for his tireless, prescient, and invaluable leadership of the surge of
			 United States Armed Forces in the war for freedom against terrorism and leaving
			 the citizens of Iraq the opportunity to live in a sovereign, stable,
			 democratic, and free Iraq that is opposed to terrorism;
			(4)commends and
			 expresses gratitude to the members of the United States Armed Forces on their
			 success and selfless service to defend our liberty and extend liberty to the
			 people of Iraq; and
			(5)remains committed
			 to honor the sacrifices of our fallen and wounded soldiers by continuing to
			 support the victory of our United States Armed Forces in Iraq and all theaters
			 in our Nation's unsought struggle against terrorism.
			
